

Exhibit 10.2


Summary of Consignment Contract


On January 3, 2008, Hangzhou Wang Da Electric Company Limited (the “Supplier”)
entered into a Consignment Contract (the “Contract”) with Hangzhou Lotour
Digital Products Business Company Limited (the “Buyer”), whereby the Supplier
shall provide the Buyer with certain mobile phones and mobile phone accessories
products that the Buyer has an exclusive right to sell (the “Products”), for
sale in the branch stores owned by the Buyer.


The Supplier entered into this Contract on behalf of itself and any of its
subsidiaries, branches, branch offices or authorized agents. The Buyer entered
into this Contract on behalf of itself and any of its subsidiaries, branches,
branch offices or authorized agents.


Under this Contract, in each case, the Buyer shall place a purchase order to the
Supplier. The Supplier shall confirm the Supplier’s orders upon the receipt of
them and deliver the Products to the Buyer in accordance with the delivery time
and orders as mutually agreed upon. Title to, and ownership in, all Products
shall remain in the Supplier until such time as the payment for the goods may be
settled.


The payment for the goods shall be settled every fifteen (15) days (each, the
“Settlement Period”). For each settlement, the Supplier shall be entitled to an
amount equal to the sales sum made by the Buyer for the Products during such a
Settlement Period minus the Buyer’s costs, expenses and commissions with
connection thereto. The Supplier shall be responsible for providing, at its own
cost, the Buyer with sample products and display facilities within the Buyer’s
stores and product guarantee for the Products sold by the Buyer, and sending its
sales representatives to the Buyer’s stores for the purpose of promoting the
Products. The Buyer shall be entitled to 2% of the sales sum as general
commission and other discretional commissions as mutually agreed upon by both
parties.


This Contract shall be valid from January 3, 2008 through December 31, 2008.
This Contract is governed by PRC law.


 
 

--------------------------------------------------------------------------------

 
 